FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 26, 2022

                                     No. 04-22-00111-CV

                                    Reginald WILDER II,
                                          Appellant

                                               v.

                          TEXAS WORKFORCE COMMISSION,
                                    Appellee


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

         On March 16, 2022, this court issued its opinion and order in this appeal. A motion for
rehearing was due on March 31, 2022. See TEX. R. APP. P. 49.1. A motion for extension of time
to file a motion for rehearing was due not later than April 18, 2022. See id. R. 49.9.
        On April 25, 2022, Appellant filed a motion for rehearing. Appellant’s untimely motion
for rehearing is denied. See id.; Brookshire Bros., Inc. v. Smith, 176 S.W.3d 30, 40 (Tex. App.—
Houston [1st Dist.] 2004, pet. denied).


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court